                 Case 2:18-cr-00240-MCE Document 39 Filed 04/09/21 Page 1 of 4

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00240-MCE

11                                 Plaintiff,             STIPULATION TO EXTEND MOTION BRIEFING
                                                          SCHEDULE AND CONTINUE TRIAL; ORDER
12                           v.
                                                          TRIAL DATE: June 28, 2021
13   NOE FELIX GUADALUPE,                                 TIME: 9:00 a.m.
                                                          COURT: Hon. Morrison C. England, Jr.
14                                 Defendant.

15

16                                                STIPULATION

17          Plaintiff United States of America (the “government”), by and through its counsel of record, and

18 defendant Noe Felix Guadalupe, by and through his counsel of record, hereby stipulate as follows:

19          1.       By previous order, this matter is set for a three-day jury trial beginning on June 28, 2021.

20 ECF No. 37. Pretrial motions are currently set to be filed by April 8, 2021. ECF No. 37. A trial

21 confirmation hearing is set for June 3, 2021. ECF No. 37.

22          2.       The defendant now moves to (i) vacate the current trial date, pretrial motion briefing

23 schedule, and trial confirmation hearing; (ii) set a three-day jury trial to begin on April 4, 2022, with a

24 trial confirmation hearing on March 3, 2022; and (iii) exclude time between June 28, 2021, and April 4,

25 2022, under Local Code T4 to give counsel reasonable time to research motions and to prepare for trial.

26          3.       The parties agree and stipulate, and request that the Court find the following:

27                   a)     On February 20, 2020, Guadalupe’s counsel filed a motion to dismiss the

28          indictment in this case. ECF No. 30. Guadalupe’s motion argued that the immigration court that


      STIPULATION AND ORDER REGARDING TRIAL                1
30    SCHEDULING
            Case 2:18-cr-00240-MCE Document 39 Filed 04/09/21 Page 2 of 4

 1        conducted his 1999 removal proceeding was without jurisdiction to order him removed from the

 2        United States, because it appeared at the time of the motion’s submission that Guadalupe was not

 3        served with a notice of hearing informing him of the date and time of his 1999 removal hearing.

 4        ECF No. 30 at 8–9.

 5               b)      On March 5, 2020, the government discovered the existence of a document that

 6        appears to be a notice of hearing informing Guadalupe of the date and time of his 1999 removal

 7        proceeding; the document is dated approximately one month after the date that appears on the

 8        “Notice to Appear.” The government obtained this documentary evidence and promptly

 9        provided it to Guadalupe’s counsel. In light of these events, the Court reset the trial date and

10        extended the deadline for Guadalupe to file a motion to dismiss the indictment. See ECF No. 33.

11               c)      The legal import of a two-step notification procedure in removal proceedings—a

12        procedure used in Guadalupe’s case—is an evolving question of law. The Supreme Court is

13        presently considering Niz-Chavez v. Barr, No. 19-863 (Nov. 9, 2020), a case expected to decide

14        the effect in some removal proceedings of a notification procedure similar to that used to inform

15        Guadalupe of his 1999 removal hearing. And at least one other pending criminal case in the

16        Ninth Circuit presents a question relevant here—whether a notice to appear in immigration

17        proceedings that does not contain the address of a noncitizen and nonresident’s removal hearing

18        can be cured by a supplemental notice of hearing that does provide this information. See Brief

19        for the United States as Appellant at 2, United States v. Ramos-Urias, No. 19-10138 (9th Cir.

20        Oct. 29, 2019).

21               d)      Accordingly, defense counsel desires additional time to research and explore the

22        applicability of Niz-Chavez, Ramos-Urias, and other relevant authority prior to filing a

23        potentially dispositive motion to dismiss the indictment in this case. Furthermore, and in light of

24        the recently discovered evidence relating to Guadalupe’s 1999 removal proceeding, defense

25        counsel desires additional time to discuss pretrial motion and trial strategy with her client and to

26        otherwise research and prepare for motions litigation and trial.

27               e)      Due to the Court closure in the wake of the ongoing COVID-19 pandemic,

28        defense counsel has numerous trial matters for in-custody clients that are anticipated to be


     STIPULATION AND ORDER REGARDING TRIAL              2
30   SCHEDULING
                 Case 2:18-cr-00240-MCE Document 39 Filed 04/09/21 Page 3 of 4

 1          scheduled as soon as the Court’s reopening is announced. These trials will take priority over this

 2          matter, due both to their timing and the detention status of defense counsel’s clients in those

 3          cases. In addition to preparing for motion litigation and trial in the instant case, defense counsel

 4          will be engaged in extensive preparation for these other upcoming criminal trials as well.

 5                   f)     Defense counsel believes that failure to grant the above-requested continuance

 6          would deny her the reasonable time necessary for effective preparation, taking into account the

 7          exercise of due diligence. Defense counsel also believes that failure to grant the above-requested

 8          continuance would deny the defendant continuity of counsel.

 9                   g)     The government does not object to the continuance.

10                   h)     Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                   i)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14          et seq., within which trial must commence, the time period of June 28, 2021 to April 4, 2022,

15          inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]

16          because it results from a continuance granted by the Court at the defendant’s request on the basis

17          of the Court’s finding that the ends of justice served by taking such action outweigh the best

18          interest of the public and the defendant in a speedy trial.

19          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

20 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

21 must commence.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


      STIPULATION AND ORDER REGARDING TRIAL                3
30    SCHEDULING
                 Case 2:18-cr-00240-MCE Document 39 Filed 04/09/21 Page 4 of 4

 1          5.       By this stipulation, the parties further request that the Court set the following schedule for

 2 all pretrial motions, with the exception of motions in limine:

 3                   a)     All pretrial motions, except for motions in limine, shall be filed by January 20,

 4          2022;

 5                   b)     Any opposition to the above shall be filed by February 3, 2022;

 6                   c)     Any reply to the above shall be filed by February 10, 2022;

 7                   d)     A hearing on pretrial motions, except for motions in limine, is set for February 17,

 8          2022, at 10:00 a.m.;

 9                   e)     A trial confirmation hearing is set for March 3, 2022, at 10:00 a.m.

10                   f)     A jury trial will be held from April 4 through April 6, 2022.

11          IT IS SO STIPULATED.

12

13   Dated: April 5, 2021                                      PHILLIP A. TALBERT
                                                               Acting United States Attorney
14

15                                                      By: /s/ SAM STEFANKI
                                                            SAM STEFANKI
16                                                          Assistant United States Attorney
17

18   Dated: April 5, 2021                                      /s/ CHRISTINA SINHA
                                                               CHRISTINA SINHA
19                                                             Counsel for Defendant
20                                                             NOE FELIX GUADALUPE

21

22                                                     ORDER
23          IT IS SO ORDERED.
24 Dated: April 9, 2021

25

26

27

28


      STIPULATION AND ORDER REGARDING TRIAL                4
30    SCHEDULING
